                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


LLOYD DAN MURRAY, JR. and JENNIFER
McGHAN, Individually and on behalf of all
others similarly situated,

              Plaintiffs,                               CIVIL ACTION NO.: 4:18-cv-110

       v.

ILG TECHNOLOGIES, LLC, d/b/a ILG
INFORMATION TECHNOLOGIES, and
BARIS MISMAN, Individually and as Sole
Proprietor of ILG INFORMATION
TECHNOLOGIES,

              Defendants.


                                           ORDER

       This matter is before the Court on a number of motions including Defendants’ Motion for

Summary Judgment, (doc. 10), Plaintiffs’ Motion for Class Certification, (doc. 55); Defendants’

Supplemental Motion for Summary Judgment, (doc. 65); Plaintiffs’ Motion for Partial Summary

Judgment, (doc. 94); and Plaintiffs’ Request for Oral Argument on All Pending Motions, (doc.

101). Plaintiffs Lloyd Murray, Jr. (“Mr. Murray”) and Jennifer McGhan (“Ms. McGhan”) filed

this putative class action against Defendants ILG Technologies, LLC (“ILG”) and Baris Misman

(“Mr. Misman”), based on allegations that a software created by Defendants incorrectly

calculated Plaintiffs’ bar exam scores. (Doc. 1-3.) Plaintiffs originally filed this suit in the

Superior Court of Bryan County, (id.), and Defendants subsequently removed to this Court, (doc.

1). After Defendants filed their first Motion for Summary Judgment, (doc. 10), Plaintiffs filed a

Response, (doc. 38), and Defendants filed a Reply. (Doc. 44.) Plaintiffs subsequently filed an
Amended Complaint, (doc. 63). 1           Defendants filed a Supplemental Motion for Summary

Judgment addressing the additional causes of action, (doc. 65), to which Plaintiffs responded,

(doc. 77), and Defendants replied, (doc. 79).

          This case arises out of a cruel twist of events. Plaintiffs were originally told that they had

failed the exam to gain admission to the State Bar of Georgia only to find out months later that

they had actually passed the exam. Plaintiffs contend that Defendants are to blame for their

agonizing and costly journey because ILG, a company solely owned by Mr. Misman, provided a

software system to aid in the administration of the entire bar admission process. ILG provided

this system pursuant to a contract with the Georgia Office of Bar Admissions. In their initial

Complaint, Plaintiffs levy claims of Breach of Contract, Negligence, and Negligent

Misrepresentation. (Doc. 1-3.) Plaintiffs also assert a claim for the Regrading of Bar Exams.

(Id. at p. 10.) In their Amended Complaint, Plaintiffs reassert their original claims (with the

exception of their request for a regrade) and allege additional claims of Defamation, Negligent

Design, and Strict Liability. (Doc. 63.) Factually, the parties dispute whether the disastrous

glitch in grading Plaintiffs’ exams was caused by errors in Defendants’ software or errors

elsewhere in the examination, grading, and communication process. Regardless, in their Motions

for Summary Judgment, Defendants contend that even if their software factually caused the

grading error, Plaintiffs cannot legally recover the damages they seek through any of the asserted

claims.




1
   “An amended complaint supersedes the initial complaint and becomes the operative pleading in the
case[.]” Lowery v. Ala. Power Co., 483 F.3d 1184, 1219 (11th Cir. 2007). Though Defendant’s first
Motion for Summary Judgment was filed prior to Plaintiffs’ Amended Complaint, the claims addressed in
the first Motion were not altered by the second filing. As it is the operative pleading, the Court will cite
to the Amended Complaint in lieu of the original.



                                                         2
        Defendants’ Motions call for this Court to resolve the parties’ arguments based on the

substantive law of Georgia as set forth by the Georgia General Assembly and the state’s

appellate courts. After a thorough review of that law and its application to the facts of this case,

the Court finds that it must grant Defendants’ Motions. As explained below, Plaintiffs cannot

recover for breach of contract because they are not in privity of contract with Defendants and are

not third-party beneficiaries of Defendant ILG’s contract with the Office of Bar Admissions.

Moreover, Georgia’s economic loss rule bars Plaintiffs’ general negligence, strict liability, and

negligent design claims, and the undisputed evidence thwarts Plaintiffs’ claims of negligent

misrepresentation and defamation. The Court is mindful that this result may seem like another

hapless turn in Plaintiffs’ harrowing saga. However, this Court’s obligation is to say what the

law is, not what it should be. Having fulfilled that responsibility and applied that law to the facts

of this case, the Court GRANTS Defendants’ Motions for Summary Judgment, (docs. 10, 65)

and DENIES as moot all other pending motions in this case.

                                           BACKGROUND 2

The incidents giving rise to this action came to light on September 6, 2016. (Doc. 10-2, p. 1.)

On that day, the Georgia Board of Bar Examiners announced that ninety people who took the

July 2015 and February 2016 Georgia bar exams—forty-five from each exam—were incorrectly

assigned failing scores. (Id.) In fact, these ninety individuals had passed their respective exams.

(Id.) Plaintiffs Murray and McGhan were two such persons. (Doc. 1-3, p. 2.) Plaintiffs filed

this putative class action against Defendants on behalf of all ninety test takers. (Id. at pp. 3, 6.)




2
   The recited facts represent the facts in the record with all reasonable inferences drawn in the light most
favorable to Plaintiffs, the non-moving parties with regard to the summary judgment motion. See Peppers
v. Cobb County, 835 F.3d 1289, 1295 (11th Cir. 2016).



                                                          3
I.     The Bar Admission Process and Exam Scoring

       A person who wishes to practice law in the state of Georgia must first be admitted

pursuant to the Rules promulgated by the Supreme Court of Georgia. (Doc. 10-3, p. 5.) This

process is handled by two boards—the Board to Determine Character and Fitness, and the Board

of Bar Examiners.      (Doc. 38, p. 3.)     The Office of Bar Admissions (“OBA”) provides

administrative support to both Boards.       (Id.)   Prior to sitting for the Georgia Bar Exam,

applicants’ credentials are reviewed by the Board to Determine Character and Fitness. (Doc. 37-

12, p. 9.) Applicants who pass this stage are then permitted to take the bar exam. (Id.)

       The bar exam itself is a two-day test that is written and administered by the Board of Bar

Examiners. (Doc. 38, p. 3.) The exam consists of a multiple-choice component known as the

“MBE” and two separate writing components—two essays collectively called the “MPT” and

four Georgia-specific essays. (Id.) After the exam, the completed MBE answer sheets are sent

to the National Conference of Bar Examiners to be graded by a machine. (Doc. 37-12, p. 33.)

The scores are sent to the OBA, and any individual who does not score at least a 115 on the

MBE portion of the exam is deemed an “automatic fail,” meaning the applicant’s essays are not

submitted for grading. (Doc. 38, p. 7.) The essays that are submitted for grading are then graded

by the Board of Bar Examiners, and the completed scores are entered into a database. (Id. at p.

5.) A score of 270 or higher qualifies as a “passing score.” (Id.) Before the scores are finalized,

the essays of individuals who received an initial score within five points below 270—or 265 to

269—are regraded. (Id.) Once the regrades are complete, the new scores are entered into the

database. (Id.) Applicants are then notified of the results electronically. (Doc. 10-2, p. 4.)




                                                     4
II.     The Software Program and Underlying Contract

        Defendant ILG is a technology company that creates custom software, and Mr. Misman

is ILG’s sole proprietor. (Doc. 37-9, p. 16; doc. 38, p. 3.) At all times relevant to this action,

Defendants had a contract with the OBA to create and provide a computer program that would

facilitate the entire bar admission process (hereinafter “the Contract”). (Doc. 38, p. 3; doc. 38-

1.) It is undisputed that Plaintiffs were not parties to the contract between Defendants and the

OBA. (Doc. 10-1, p. 2; doc. 38-6, p. 2.) The Contract states that Defendants “promise[d] to

provide, and OBA promise[d] to pay for, a complete, customized, turn-key system of enterprise

for digitizing and electronically administering the entire bar admission process.” (Doc. 38-1, p.

3.) The system was intended to be a “user-friendly” way for the OBA to organize “the data that

is received from the fitness application and the data that’s received from the [] bar examination

process.” (Doc. 38, p. 3.) It was also intended to efficiently and effectively communicate the

relevant data to bar applicants. (Id.)

        The software designed by Defendants was used by the OBA and the Boards to calculate

the scores and communicate the results of the July 2015 and February 2016 bar exams. (Doc.

10-1, pp. 2–3; doc. 38-6, pp. 2–3.) All communications through the software came from the

OBA and the Board of Bar Examiners; Plaintiffs were never contacted by Defendants. (Doc. 38-

6, p. 2.)

III.    Overview of Claims

        In this lawsuit, Plaintiffs request relief for: (1) the cost of taking additional bar exams; (2)

the cost of additional study materials; (3) loss of income; (4) injury to their property right in the

employment of the legal profession; and (5) injury to their reputations. (Doc. 63, pp. 8–9.) To

seek these damages, Plaintiffs assert six theories of liability.         First, Plaintiffs allege that




                                                       5
Defendants committed acts of negligence by “failing to accurately calculate, record, and/or

report Plaintiffs’ and the class members’, Bar Exam Grades.” (Id. at p. 8.) Plaintiffs also argue

that Defendants breached their contract with the OBA, and that Plaintiffs were third-party

beneficiaries to that contract. (Id. at pp. 11–12.) Further, Plaintiffs claim that because they

relied on the incorrect results to their detriment, Defendants are liable to them for negligent

misrepresentation. (Id. at p. 10.) Plaintiffs also allege Defendants breached their duties to

exercise reasonable care in designing a software free of unreasonable risks and to provide a

merchantable product, meaning Plaintiffs are entitled to damages in strict products liability and

for negligent design. (Id. at pp. 12–13.) Additionally, Plaintiffs argue that the software’s

incorrect results constitute false publications and that Defendants are thus liable for defamation.

(Id. at 13.)

        Plaintiffs initially requested a regrade of July 2015 and February 2016 bar exams scoring

between 259 and 264. (Id.) However, Plaintiffs “withdrew” this claim in their Response to

Defendants’ Motion for Summary Judgment, (doc. 38, p. 26), and indicate the claim as

“withdrawn” in their Amended Complaint, (doc. 63, p. 10). Finally, Plaintiffs seek attorney’s

fees due to Defendants’ alleged bad faith, stubborn litigiousness, and having caused Plaintiffs

unnecessary trouble and expense. (Id.) In their Motions, Defendants seek summary judgment on

all of Plaintiffs’ claims asserted in Plaintiffs’ initial and Amended Complaints. (Docs. 10-2, 65.)

                                  STANDARD OF REVIEW

        Summary judgment “shall” be granted if “the movant shows that there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). A fact is “material” if it “might affect the outcome of the suit under the

governing law.” FindWhat Inv’r Grp. v. FindWhat.com, 658 F.3d 1282, 1307 (11th Cir. 2011)




                                                     6
(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A dispute is “genuine” if

the “evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

       The moving party bears the burden of establishing that there is no genuine dispute as to

any material fact and that it is entitled to judgment as a matter of law. See Williamson Oil Co. v.

Philip Morris USA, 346 F.3d 1287, 1298 (11th Cir. 2003). Specifically, the moving party must

identify the portions of the record which establish that there are no “genuine dispute[s] as to any

material fact and the movant is entitled to judgment as a matter of law.” Moton v. Cowart, 631

F.3d 1337, 1341 (11th Cir. 2011). When the nonmoving parties would have the burden of proof

at trial, the moving party may discharge its burden by showing that the record lacks evidence to

support the nonmoving parties’ case or that the nonmoving parties would be unable to prove

their case at trial. See id. (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986)). If the

moving party discharges this burden, the burden shifts to the nonmovants to go beyond the

pleadings and present affirmative evidence to show that a genuine issue of fact does exist.

Anderson, 477 U.S. at 257.

       In determining whether a summary judgment motion should be granted, a court must

view the record and all reasonable inferences that can be drawn from the record in a light most

favorable to the nonmoving parties. Peek-A-Boo Lounge of Bradenton, Inc. v. Manatee County,

630 F.3d 1346, 1353 (11th Cir. 2011) (citing Rodriguez v. Sec’y for Dep’t of Corr., 508 F.3d

611, 616 (11th Cir. 2007)). However, “facts must be viewed in the light most favorable to the

non-moving parties only if there is a ‘genuine’ dispute as to those facts.” Scott v. Harris, 550

U.S. 372, 380 (2007). “[T]he mere existence of some alleged factual dispute between the parties

will not defeat an otherwise properly supported motion for summary judgment; the requirement

is that there be no genuine issue of material fact.” Id. (citation and emphasis omitted).




                                                     7
                                          DISCUSSION

I.     Choice of Law

       In this diversity action, the Court must apply the choice-of-law rules of its forum state of

Georgia to determine which state’s substantive laws apply.          Boardman Petroleum, Inc. v.

Federated Mut. Ins. Co., 135 F.3d 750, 752 (11th Cir.1998). The claims discussed in this Order

resound in contract and tort. The at-issue contract between the OBA and Defendants contains a

choice of law provision, wherein the parties agreed that the contract “will be governed by and

construed solely in accordance with the law of the State of Georgia.” (Doc. 38-1, p. 23.)

Georgia courts generally enforce choice-of-law provisions unless the application would

contravene public policy. See Becham v. Synthes USA, 482 F. App’x 387, 390-91 (11th Cir.

2012) (per curiam). The parties have not provided any reason for the Court not to follow the

Contract’s choice of law provision in this case. Accordingly, Plaintiffs’ breach of contract claim

will be analyzed under Georgia law. See Interface Kanner, LLC v. JPMorgan Chase Bank, N.A.,

704 F.3d 927, 932 (11th Cir. 2013) (“The parties have not offered any reason why the choice-of-

law provision above contravenes strong public policy, and the court is aware of no such reason.

Accordingly, [the law of the forum designated in the choice of law provision] applies in

determining whether [the plaintiff] is an intended third-party beneficiary to [the contract].”)

       As to Plaintiff’s tort claims, in tort actions, “Georgia continues to apply the traditional

choice of law principles of lex loci delicti.” Willingham v. Glob. Payments, Inc., No. 1:12-CV-

01157-RWS, 2013 WL 440702, at *14 (N.D. Ga. Feb. 5, 2013). “The rule of lex loci delicti []

requires application of the substantive law of the place where the tort of the wrong occurred.”

Carroll Fulmer Logistics Corp. v. Hines, 710 S.E.2d 888, 889 (Ga. Ct. App. 2011). The parties

do not dispute that the events giving rise to this action took place in the state of Georgia. Thus,




                                                     8
Plaintiffs’ claims for negligence, negligent misrepresentation, negligent design, product defect,

and defamation are governed by Georgia law. 3

II.     Defendants are Entitled to Summary Judgment on Claims of Breach of Contract

        Plaintiffs assert a breach of contract claim against Defendants, arguing that “Plaintiffs

and those similarly situated were intended beneficiaries of the contract” between the OBA and

Defendants (“the Contract”). (Doc. 63, p. 11.) In their original Motion for Summary Judgment,

Defendants argue that, because Plaintiffs are not parties to the Contract, they cannot recover.

(Doc. 10-2, p. 19.) Defendants also allege that Plaintiffs failed “as a matter of law to establish

that they are third-party beneficiaries.” (Id.)

        Under Georgia contract law, “[t]he doctrine of privity of contract requires that only

parties to a contract may bring suit to enforce it. Wirth v. Cach, LLC, 685 S.E.2d 433, 434 (Ga.

Ct. App. 2009). Here, it is undisputed that Plaintiffs are not parties to the Contract and, thus, are

not in contractual privity with Defendants. (Doc. 38-6, p. 2.) “As a general rule, one not in

privity of contract with another lacks standing to assert any claims arising from violations of the

contract.” Dominic v. Eurocar Classics, 714 S.E.2d 388, 391 (Ga. Ct. App. 2011); see O.C.G.A.

§ 9-2-20(a). However, an exception to this rule is codified in O.C.G.A. § 9-2-20(b), which

provides that “[t]he beneficiary of a contract made between other parties for his benefit may

maintain an action against the promisor on the contract.” Such a person, known as a third-party

beneficiary, has standing to enforce a contract where “the promisor engages to the promisee to

render some performance to a third person.” Dominic, 714 S.E.2d at 391 (citations omitted).




3
  Moreover, because the parties have only argued Georgia law and have not offered the substantive law
of any other state, Georgia law applies. See Int’l Ins. Co. v. Johns, 874 F.2d 1447, 1458 n.19 (11th Cir.
1989) (“[B]ecause the parties failed to consider the choice of law in this diversity case, we must presume
that the substantive law of the forum [] controls.”) (citation omitted).


                                                        9
        To decide whether a contract was intended to benefit a third party, courts must look at the

contract itself. Where the parties do not dispute which writing constitutes the operative contract

and the terms of the contract are not ambiguous, the determination of third-party beneficiary

status is a question of law. See id. at 391 (treating question of third-party beneficiary status as

question of law where contractual language was not in dispute); Kaesemeyer v. Angiogenix, Inc.,

629 S.E.2d 22, 24 (Ga. Ct. App. 2006) (“Construction of a written contract is a question of law

for the trial court based on the intent of the parties as set forth in the contract.”); cf. Encompass

Indem. Co. v. Ascend Techs., Inc., No. 1:13-CV-02668-SCJ, 2015 WL 10582168, at *6 (N.D.

Ga. Sept. 29, 2015) (finding fact dispute as to third party beneficiary status due to factual dispute

as to whether contract existed); Arvida/JMB Partners, L.P.-II v. Hadaway, 489 S.E.2d 125, 128

(Ga. Ct. App. 1997) (trial court did not err in submitting ambiguous contract to jury where rules

of construction failed to decipher meaning). In such a case, a court is not permitted to use parol

evidence to interpret the terms of the contract. O.C.G.A. § 13-2-2(1) (parol evidence used to

explain latent or patent ambiguities in a contract); see generally Fluid Equip. Int’l Ltd. v. Reddy-

Buffaloes Pump, Inc., No. 2:16-CV-150, 2017 WL 4404247, at *4 (S.D. Ga. Sept. 29, 2017)

(“[T]he court is generally permitted to use parol evidence to resolve ambiguities in contracts.”).

However, even where parol evidence is permissible, “[p]arol evidence cannot confer third-party

beneficiary status where the contract itself fails to do so . . . .” CDP Event Servs., Inc. v.

Atcheson, 656 S.E.2d 537, 540 (Ga. Ct. App. 2008) (citation omitted)). Here, there is no

question as to the relevant contract and neither party argues that the Contract’s language is

ambiguous. Thus, the Court will look only to the Contract itself to determine whether Plaintiffs

are third-party beneficiaries to the Contract between Defendants and the OBA. 4


4
  Plaintiffs cite to testimony from Mr. Misman’s deposition where it appears he identifies bar applicants
as beneficiaries to the Contract. (Doc. 38, p. 25.) As noted above, the Court cannot consider parol


                                                       10
        “A party’s status as a third-party beneficiary depends upon the intention of the

contracting parties to benefit the third party, and this intention is determined by a construction of

the contract as a whole.” Am. Fletcher Mortg. Co. v. First Am. Inv. Corp., 463 F. Supp. 186,

195 (N.D. Ga. 1978). Additionally, the parties’ intent must be identifiable on the face of the

contract. Atcheson, 656 S.E.2d at 539. “[I]t must clearly appear from the contract that it was

intended for [another’s] benefit.” Boller v. Robert W. Woodruff Arts Ctr., Inc., 716 S.E.2d 713,

717 (2011) (citations omitted). Importantly, “a third party is entitled to enforce only those

specific provisions of a contract of which he is an intended beneficiary.” Archer W. Contractors,

Ltd. v. Estate of Pitts, 735 S.E.2d 772, 779 (Ga. 2012); see also City of Atlanta v. Atl. Realty

Co., 421 S.E.2d 113, 118 (Ga. Ct. App. 1992) (“In appearing that Atlantic is an intended third

party beneficiary to that paragraph 16 of the construction contract, Atlantic has the requisite

standing to sue Banks, the promisor of that provision, for any breach of that provision,

pursuant to OCGA § 9–2–20(b).” (emphasis added)).

        Defendants argue that the Contract does not contain language indicating that Plaintiffs

have standing to enforce it. Specifically, Defendants note that the Contract does not “identify

Plaintiffs or other bar applicants as intended beneficiaries,” “promise specific benefits [or] offer

[Plaintiffs] any warranties,” and “does not expressly state that bar applicants can sue

Defendants.” (Doc. 10-2, p. 20.) In response, Plaintiffs rely on Section 1.1 of the Contract,

which states in relevant part,

        ILG promises to provide, and OBA promises to pay for, a complete, customized,
        turn-key system of enterprise software for digitizing and electronically
        administering the entire bar admission progress (hereinafter the “Solution”). The
        Solution will include a . . . system for OBA’s correspondence with applicants . . . .

evidence and, thus, will not consider this testimony in its analysis. However, even if this testimony could
be considered to interpret Plaintiffs’ status under the Contract, it would not alter the result. Mr. Misman
merely explains that, as users of Defendants’ software, bar applicants benefit from its existence, not that
they are intended beneficiaries as required to receive third-party beneficiary status. (Id.)


                                                        11
       The Solution will come with complete instructions and will provide for receiving
       and processing the [applications] and for conducting all related activities of OBA
       and the Bar admission process. Toward this end, ILG will provide to OBA, tailor
       to OBA’s particular activities, license, install, populate with existing data, and
       support and maintain [the software] . . . .

(Doc. 38, p. 24; doc. 38-1, pp. 3–4.) The parties disagree on how this section should be

interpreted. According to Plaintiffs, “[t]he whole purpose of the contract, as stated on the

contract’s first page [in Section 1.1], was to benefit the Plaintiffs[.]” (Doc. 38, p. 25.) Plaintiffs

claim Section 1.1’s use of the word “applicants” demonstrates that “[t]he cornerstone of the

contract was to communicate with bar applicants regarding whether the applicants were admitted

to the practice of law.” (Id.)

       The record before the Court demonstrates that, as a matter of law, Plaintiffs are not third-

party beneficiaries of the contract between Defendants and the OBA for purposes of this action.

As noted above, “a third party is entitled to enforce only those specific provisions of a contract of

which he is an intended beneficiary.” Archer, 735 S.E.2d at 779. Looking to the language in

Section 1.1—the provision used to support Plaintiffs’ claim—it does not “clearly appear from the

contract itself that both contracting parties intended to benefit [Plaintiffs.]” Kaiser Aluminum &

Chemical Corp. v. Ingersoll-Rand Co., 519 F. Supp. 60, 72 (S.D. Ga. 1981). In fact, Section 1.1

unambiguously provides that ILG was to: (1) create software for the OBA; (2) tailor it to the

OBA’s particular needs; (3) so the OBA could carry out its duties of facilitating admission to the

Georgia bar.    (Doc. 38-1, pp. 3–4.)      Contrary to Plaintiffs’ interpretation, the mention of

“applicants” in this section is in the course of describing how the software created by ILG will

assist the OBA in their communication with bar applicants—a necessary aspect of the OBA’s

admission process. See, e.g., Kaiser, 519 F. Supp. at 72 (“The fact that a third party is mentioned

in [a] contract does not necessarily indicate that a third party beneficiary situation is created.”).




                                                     12
Because the contracting parties, Defendants and the OBA, did not intend for Plaintiffs to be

beneficiaries of the contractual provisions Plaintiffs allege Defendants breached, Plaintiffs

cannot sue to enforce those provisions as third-party beneficiaries.

       In comparison, other provisions in the Contract could render Plaintiffs third-party

beneficiaries as to those provisions. “Georgia law is clear that there must be ‘a promise by the

promisor to the promisee to render some performance to [the] third person[.]’” AT&T Mobility,

LLC v. Nat’l Ass’n for Stock Car Auto Racing, Inc., 494 F.3d 1356, 1361 (11th Cir. 2007).

Thus, for Plaintiffs to be deemed third-party beneficiaries, there would need to be an agreement

between the promisor—Defendants—and the promisee—the OBA—that Defendants would do

something for Plaintiffs. The Contract has several provisions in which Defendants promised to

provide support and make certain features available to applicants. Specifically, Defendants

promised to: (1) make an electronic communication portal for use by bar applicants, (doc. 38-1,

p. 4); (2) provide support to bar applicants who sought to use Defendants’ software or

encountered difficulty, (id. at pp. 9, 11); and (3) maintain the confidentiality of all information

regarding individual bar applicants, (id. at p. 16). While Plaintiffs may have been intended

beneficiaries of these contractual provisions, they are not intended to be beneficiaries of the

provisions that they claim Defendants breached. As discussed above, the contractual provision

that Plaintiffs are attempting to enforce provides that Defendants promised the OBA to create a

software program capable of calculating scores for the OBA—not Plaintiffs; as such, Plaintiffs

have no standing to enforce it. See, e.g., LF Factors, LLC v. Witex USA Flooring, Inc., No.

4:11-CV-0299-HLM, 2013 WL 12290852, at *7 n.23 (N.D. Ga. May 6, 2013) (in order to be a

third-party beneficiary, a party would have to demonstrate such intention as to a specific

provision).




                                                    13
       The fact that Plaintiffs could have benefited from the proper performance of the Contract

and were indelibly harmed due to Defendants’ alleged failure to properly perform their

contractual duties does not alter this result under Georgia law.          For example, the Georgia

Supreme Court denied third-party beneficiary status to plaintiffs that suffered wrongful death and

personal injury during the tragic bombing in Centennial Olympic Park during the 1996 Olympic

Games. Anderson v. Atlanta Comm. for the Olympic Games, 537 S.E.2d 345 (Ga. 2000).

There, the plaintiffs were injured while visiting the park, and the defendants had agreed to secure

the park through a contract with the Atlanta Committee for the Olympic Games. Id. at 347.

Plaintiffs argued that as visitors to a park that defendants had contracted to secure, the plaintiffs

were intended beneficiaries of the contract. Id. at 349–350. The Georgia Supreme Court

rejected this argument because the contract did not evidence intent to confer a benefit on park

visitors and the defendants did not assume or owe a duty to park visitors to protect or warn them.

Id.; see also Gay v. Ga. Dept. of Corr., 606 S.E.2d 53 (Ga. Ct. App. 2004) (inmates were

incidental beneficiaries to contract for provision of safety gear because supplier did not agree to

render any specifically identified performance to the inmates).

       Neither Plaintiffs’ argument that the “whole purpose” of the Contract was for the OBA to

deliver accurate test results to applicants like Plaintiffs nor Plaintiffs’ status akin to customers of

the OBA changes this result. Customers, particularly customers of public entities, are often

natural beneficiaries of a contract yet are not considered intended beneficiaries for purposes of

contract enforcement. City of Atlanta v. Benator, 714 S.E.2d 109, 115 (Ga. Ct. App. 2011).

Benator provides a telling example of how Georgia courts approach the question of third-party

beneficiary status when faced with facts analogous to those presented here. There, residents of

the City of Atlanta sued companies that had contracted with the city to provide water and sewer




                                                      14
services. Id. at 111. Pursuant to the contract, the defendant companies had installed new

technology to read and transmit the plaintiffs’ water consumption from the plaintiffs’ water

meters. Id. Plaintiffs alleged that a malfunction in the defendants’ computer software caused

their water consumption to be miscalculated resulting in overbilling. Id. The Georgia Court of

Appeals found that the plaintiffs were not third-party beneficiaries to the contract between the

city and the defendant companies. The court held that, while the contract contained provisions

regarding installation and customer service, those provisions did not “manifest a clear intent to

confer the specific benefit claimed by the plaintiffs in this case with regard to the accuracy of

their water bills.” Id. at p. 115. Though the contract benefitted plaintiffs indirectly, the court

found those benefits “only incidental” and thus denied them third-party beneficiary status. Like

the situation in Benator, the Contract in this case certainly contemplates that Plaintiffs will

receive some benefits. However, even if the purpose of the Contract was for Defendants to

provide the OBA with accurate test results so that the OBA would then communicate those

results to Plaintiffs, that general purpose does not make Plaintiffs intended beneficiaries. Put

another way, the Contract does not “manifest a clear intent to confer the specific benefit claimed

by the plaintiffs in this case with regard to the accuracy of their [bar exam results].” Id.; see also

Dominic, 714 S.E.2d at 391 (finding no third party beneficiary status and denying argument

similar to Plaintiff’s “whole purpose” argument when rejecting plaintiff’s position that “where an

owner takes his vehicle to a mechanic and the mechanic takes the vehicle to another, more

specialized repair facility, both the mechanic and the specialized repair facility know or should

know that the beneficiary of the work is the vehicle’s owner”).

       The record demonstrates that Plaintiffs are not in privity of contract with Defendants.

Further, under Georgia law, Plaintiffs were not intended beneficiaries of the contractual




                                                     15
provisions that they seek to enforce. Therefore, Plaintiffs cannot recover under a breach of

contract theory as third-party beneficiaries.    Accordingly, the Court GRANTS Defendants’

Motion for Summary Judgment on this claim.

III.   Defendants are Entitled to Summary Judgment on Claims of Ordinary Negligence,
       Strict Liability (Product Defect), and Negligent Design

       In their original and Amended Complaints, Plaintiffs assert a claim of ordinary

negligence against Defendants. (Doc. 1-3, pp. 7–8; doc. 63, pp. 7–10.) Plaintiffs allege that

Defendants breached their duties to: (1) ensure accurate grading of the July 2015 and February

2016 exams; and (2) accurately report the results. (Id.) In their original Motion for Summary

Judgment, Defendants argue Georgia’s economic loss rule prohibits Plaintiffs from basing a

negligence claim on a breach of those duties. (Doc. 10-2, p. 7.) Specifically, Defendants

contend that Plaintiffs have no evidence of injuries to their person or property, that any duty

owed to Plaintiffs was a consequence of Defendants’ contract with the OBA, and, because

Plaintiffs were not parties to the Contract, “Georgia law recognizes no legal duty running from

Defendants to Plaintiffs that would permit Plaintiffs to recover[.]” (Id. at pp. 7–10.) In their

Amended Complaint, Plaintiffs add a claim of strict liability, arguing they are entitled to

damages due to Defendants’ software being a defective product. (Doc. 63, p. 12.) Plaintiffs also

assert a claim of negligent design and allege that Defendants “breached their duty to exercise

reasonable care to design, test, develop, inspect, market, distribute and sell the subject product

free of an unreasonable risk of injury to users and others reasonably affected by the software,

including Plaintiffs.” (Id. at p. 13.) In their Supplemental Motion for Summary Judgment,

Defendants argue that the economic loss rule argument applies with equal force to these

additional claims as it did to Plaintiffs’ ordinary negligence claim. (Doc. 65, pp. 3–5.) Plaintiffs

oppose the application of the economic loss rule in both of their Responses. (Doc. 38, pp. 12–



                                                    16
15; doc. 77, pp. 5–6.) Accordingly, a brief discussion of the economic loss rule in Georgia is in

order before assessing the rule’s application to Plaintiff’s claims.

         A.      History of the Economic Loss Rule

         Stated most basically, the economic loss rule limits the ability of contracting parties to

sue one another for negligence and is used “to distinguish between those causes of action that

may be brought only in a contract [] action and those that give rise to an action in tort.” See

Flintkote Co. v. Dravo Corp., 678 F.2d 942, 948 (11th Cir. 1982). The economic loss rule has its

foundation in cases that limited the ability of contracting parties to sue one another for

negligence. In essence, Georgia courts do not allow contracting parties to bring negligence

claims for pure economic losses against one another unless some special relationship between

the parties exists, such as the relationship between an attorney and her client. See, e.g., Orkin

Exterminating Co. v. Stevens, 203 S.E.2d 587, 591 (Ga. Ct. App. 1973) (disallowing claim for

economic losses based on negligent performance of contractual duty to properly treat termite

infestation); Mauldin v. Sheffer, 150 S.E.2d 150 (Ga. Ct. App. 1966) (allowing negligence claim

for economic losses against professional mechanical engineer). However, the evolution of this

seemingly straightforward legal doctrine has often confounded law students, lawyers, and

jurists. 5

         The economic loss rule emerged in the products liability arena as a way to prevent

individuals from receiving double recovery for the same wrongdoing. See Gen. Elec. Co. v.

Lowe’s Home Ctrs. Inc., 608 S.E.2d 636, 639 (Ga. 2005) (holding that the economic loss rule

“avoids the unfairness to defendants that would come with duplicative liability for the same

damage.”). The rule was first explicitly articulated by the Georgia Court of Appeals in Long v.

5
  The irony that this case presents like a bar exam hypothetical involving difficult to imagine facts and invoking
long-standing but often difficult to decipher legal doctrines is not lost on the court.



                                                            17
Jim Letts Oldsmobile, Inc., 217 S.E.2d 602 (Ga. Ct. App. 1975). 6 There, the plaintiff brought an

action against the manufacturer and seller of a new car, seeking damages for the diminution in

value of the car, cost of repairs, loss of use of the car while it was being repaired, time lost from

work, and inconvenience. Id. The Court of Appeals explained that, while plaintiffs may recover

in tort for personal injuries and damage to property other than the at-issue product, recovery for

the loss of value or cost of repairing the product itself is not permitted. Id. at 604–605. Instead,

a plaintiff must rely on a contract action to recover the “benefit of his bargain.” Id. In Jim Letts,

this meant the plaintiff could not maintain his negligence action against either defendant for the

damages he sought. Id. As the Eleventh Circuit Court of Appeals explained when summarizing

Jim Letts and cases issued shortly thereafter,

          These decisions indicate that the Georgia Court of Appeals has generally looked
          at the nature of the damages suffered by a plaintiff in determining whether a suit
          may be brought in tort or only in contract. Although the harm suffered may not in
          all instances suffice to distinguish between a tort and contract action, . . . the
          Georgia decisions addressing this issue have in almost all cases held that a
          plaintiff simply cannot recover in tort for economic losses resulting from loss of
          value or use of the thing sold, or the cost of repairing it.

Flintkote, 678 F.2d at 947. 7 “The rationale behind the economic loss rule is that the purpose of

products liability actions in tort is to redress physical injuries and not the losses of bargains by

disgruntled customers, which are best addressed through contract and warranty law.” Robert M.


6
  Judge Kravitch’s decision in Flintkote provides an informative review of the early origins of Georgia’s
economic loss rule. For a more recent summary and critique of the evolution of the rule in Georgia, see
Stacey Carroll, Simple Negligence and Economic Losses Don’t Mix in Georgia, accessible at
http://carroll-firm.com/wp-content/uploads/2013/12/Economic-Loss-Rule-Article.pdf.
7
    The economic loss rule is now codified in Georgia and provides, in relevant part,

          [I]f [a] tort results from the violation of a duty which is itself the consequence of a
          contract, the right of action is confined to the parties and those in privity to that contract,
          except in cases where the party would have a right of action for the injury done
          independently of the contract.

O.C.G.A. § 51-1-11(a).


                                                            18
Travis & Edward C. Brewer, III, Products Liability Law in Georgia Including Recent

Developments, 43 Mercer L. Rev. 27, 57 (1991).

       Since Jim Lett, Georgia courts have expanded the rule far beyond its initial breadth. See

Benator, 714 S.E.2d at 116 (“More recently, however, both the Georgia Supreme Court and this

court have applied the economic loss rule outside of product liability cases.”). In General

Electric Co. v. Lowe’s, the Georgia Supreme Court applied the rule outside the products liability

context for the first time and outlined the rule’s broad reach. 608 S.E.2d 636. There, the

plaintiff, Lowe’s, entered into a lease agreement with a developer to use the property adjacent to

its existing store for a much larger store. Id. at 637. It was later discovered that the defendant,

General Electric, had contaminated the property. Id. Therefore, Lowe’s contract with the

developer was cancelled. Id. Lowe’s brought a negligence claim against General Electric and

won a significant jury verdict for lost profits. Id. However, on a certified question from the

Eleventh Circuit, the Georgia Supreme Court held that the economic loss rule prevented Lowe’s

recovery. Id. at 638–39. Thus, not only did the court apply the rule to claims outside of the

products liability context, it applied the rule despite a lack of contractual privity between Lowe’s

and General Electric. The court explained,

       The economic loss rule generally provides that a contracting party who suffers
       purely economic losses must seek his remedy in contract, not tort. Under the
       economic loss rule, a plaintiff can recover in tort only those economic losses
       resulting from injury to his person or damage to his property; a plaintiff cannot
       recover economic losses associated with injury to the person or damage to the
       property of another.

       Id. at 637.

       The Georgia Court of Appeals subsequently extended the rule even further in Remax The

Mountain Co. v. Tabsum, Inc. 634 S.E.2d 77, 78–79 (Ga. Ct. App. 2006). There, the court

applied the economic loss rule to prevent the recovery of lost profits in a case where neither a



                                                    19
product nor a contract was involved. Id. The court acknowledged the rule’s expansion and

explained,

       [a]lthough the economic loss rule is more often applied in the context of products
       liability cases or to distinguish between those actions cognizable in tort and those
       that may be brought only in contract [citation omitted], the reasoning behind the
       rule, as set forth in Lowe’s, seems equally applicable to the situation here.

634 S.E.2d at 79 n.5. Consequently, though the economic loss rule may have its origins in cases

involving contractual privity and products liability, its reach in Georgia has extended to also

encompass cases that involve neither. See Benator, 714 S.E.2d at 116 (affirming dismissal of

claims by water customers against city contractor because plaintiffs were only seeking

overpayments of money—not “damages due to injury to their persons or to their real or personal

property.”); J. Kinson Cook of Ga. v. Heery/Mitchell, 644 S.E.2d 440, 445–46 (Ga. Ct. App.

2007) (affirming dismissal of negligence claims under economic loss rule brought by

construction manager against general contractor because manager not in privity of contract with

construction manager).

       Despite this growth in applicability, there are instances where the economic loss rule does

not apply. First, the rule does not bar recovery of purely economic losses in tort actions where

the defendant breaches a duty imposed by law or arising from a special relationship. See Unified

Servs., Inc. v. Home Ins. Co., 460 S.E.2d 545, 547 (Ga. Ct. App. 1995) (tort actions permitted

where conduct “breaches a duty imposed by law.”); Bulmer v. S. Bell Tel. & Tel. Co., 317

S.E.2d 893, 895 (Ga. Ct. App. 1984) (“Absent a special relationship, no action for breach of a

duty arising from a contract exists independent of the contract.”); In re Arby’s Rest. Grp. Inc.

Litig., No. 1:17-CV-0514-AT, 2018 WL 2128441, at *12 (N.D. Ga. Mar. 5, 2018) (“The

independent duty exception to the economic loss rule applies in cases where the plaintiff

identified a statutory or common law duty that would have applied regardless of the existence of



                                                   20
an underlying contract.”); Hanover Ins. Co. v. Hermosa Const. Grp., LLC, 57 F. Supp. 3d 1389,

1396 (N.D. Ga. 2014) (“independent duty” exception to the economic loss rule “has been applied

in cases where the plaintiff identified a statutory or common law duty that would have existed

absent the underlying contract.”). Relationships that will give rise to such a “legal duty” include

an attorney and client, physician and patient, carrier and passenger, or a principal and agent.

Bulmer, 317 S.E.2d at 895. Negligence actions involving such special relationship, regardless of

contractual duties, are generally allowed because the law imposes an independent duty of care.

Id.

       Additionally, the economic loss rule does not apply to claims where a plaintiff seeks to

recover damages for harm to his person or property. See Bates & Assocs., Inc. v. Romei, 426

S.E.2d 919, 921 (Ga. Ct. App. 1993) (“The rule does not prevent a tort action to recover for

injury to persons or to property[] because the duty breached in such situations generally arises

independent[ly].”) Further, “Georgia has recognized two exceptions to the economic loss rule:

the misrepresentation exception and the accident exception.” Home Depot U.S.A., Inc. v.

Wabash Nat. Corp., 724 S.E.2d 53, 59 (Ga. Ct. App. 2012).

       In sum, Georgia courts generally apply the economic loss rule in tort actions where a

plaintiff seeks purely economic damages. If a plaintiff is in privity of contract with a defendant

and the alleged breach relates to a duty imposed by the parties’ contract, the plaintiff can only

recover in contract, not in tort. O.C.G.A. § 51-1-11(a). Similarly, third parties who are not in

privity of contract with a defendant cannot recover in tort based on a breach of duties that arise

from a contract. Id. Additionally, in all negligence-based tort actions where a plaintiff seeks to

recover purely economic losses—regardless of contractual privity—the economic loss rule

precludes recovery in the absence of a duty imposed by law, an accident, or misrepresentation.




                                                    21
        B.      Application of Economic Loss Rule to Plaintiffs’ Claims

        Having examined the expanding contours of Georgia’s economic loss rule, the Court now

addresses whether Plaintiffs’ ordinary negligence, strict liability (products defect), and negligent

design claims fall within those bounds.

                (1) Plaintiff Does not Allege a Duty Imposed by Law that Would Exempt
                    Application of the Rule

        As discussed above, Plaintiffs are neither parties nor third-party beneficiaries to the

contract between ILG and the OBA; thus, as “privity of contract between the parties does not

exist, to constitute a tort, the duty must arise independent of the contract.” Dominic, 714 S.E.2d

at 392 (quoting J. Kinson, 644 S.E.2d at 446). “Whether a duty exists upon which liability can

be based is a question of law.” City of Rome v. Jordan, 426 S.E.2d 861, 862 (Ga. 1993) (internal

citations omitted).

        In their Response to Defendants’ original Motion for Summary Judgment, Plaintiffs

argue that the economic loss rule does not bar their negligence claim because Defendants owed

them a duty that arose “independent” of the Contract. (Doc. 38, p. 13.) Plaintiffs contend that

Defendants owed them a duty to provide “software suitable to its intended purpose”—that is,

software that would not produce or report “erroneous results.” (Id.) 8 Defendants maintain that

their alleged negligence pertained to the performance of the Contract, meaning the economic loss

rule bars Plaintiffs’ claim. (Doc. 10-2, pp. 7–10.)

        The Court agrees with Defendants.          The two purportedly negligent acts raised by

Plaintiffs—scoring and reporting test results—are functions explicitly contemplated in their

contract with the OBA. In the Contract, Defendants represent that the software will allow the

OBA to “[g]enerate exam documents” including “[e]xam scores,” (doc. 38-1, p. 48), and that the
8
  Plaintiffs do not reassert their duty argument in their Response to Defendants’ Supplemental Motion for
Summary Judgment. (Doc. 77.)


                                                       22
software could be used for “[p]ublishing exam results,” (id. at p. 33). The Contract also contains

language demonstrating that ILG had a duty to ensure these functions operated properly, such as:

(1) discussing the inclusion of certain features to “prevent errors during data entry,” (id. at p. 39);

(2) promising to use their best efforts to “cure” errors, (id. at p. 66); (3) to provide “hot fixes” as

necessary, (id. at p. 62); and (4) promising to provide no-cost “correction[s]” or

“improvement[s],” (id. at p. 7). Thus, the Contract created Defendants’ duties to provide a

software that adequately scored and reported exam scores—the breach of which Plaintiffs seek to

recover for.

       Plaintiffs also argue that “[t]he duty in this case ‘arises out of the general duty one owes

to all the world not to subject them to an unreasonable risk of harm.’” (Doc. 38, p. 13 (quoting

Bradley Center, Inc. v. Wessner, 296 S.E.2d 693, 695 (Ga. 1982).) However, Georgia courts

have not found that this type of “general duty” exempts claims from the economic loss rule. As

explained above, the “legal duties” that fall outside the rule generally arise out of statutory and

common law and often involve special relationships such as an attorney and client, physician and

patient, carrier and passenger, or a principal and agent. Bulmer, 317 S.E.2d at 895; Hanover Ins.

Co., 57 F. Supp. 3d at 1396. Furthermore, the Eleventh Circuit rejected a nearly identical

argument in The Pillsbury Co. v. W. Carrollton Parchment Co., 210 F. App’x 915, 919 (11th Cir.

2006) (per curiam). There, the plaintiff argued the economic loss rule did not apply because

defendant had breached “the general duty of care, a public duty owed by [defendant] to the

public in general.” Id. The district court rejected this argument, and the Eleventh Circuit agreed

holding “there is no basis under Georgia law to support the existence of such duties on the facts




                                                      23
of this case. Under Georgia law, public duties generally exist only as to public officers, common

carriers, innkeepers, public warehousemen, and public utilities.” Id. at 919 n.3. 9

        Because Plaintiffs’ ordinary negligence, strict liability (products defect), and negligent

design claims rely on duties arising from a contract to which they are not in contractual privity,

the economic loss rule dictates that Plaintiffs cannot recover pure economic damages absent

some exception to the rule. See Silverpop Sys., Inc. v. Leading Mkt. Techs., Inc., 641 F. App’x

849, 853 (11th Cir. 2016) (per curiam) (finding the economic loss rule prevented a negligence

action where the duty to protect confidential information arose from a contractual relationship).

                (2) Plaintiffs Have Not Alleged Damage to Their Person or Property

        Plaintiffs also attempt to dodge operation of the economic loss rule by arguing that they

are not seeking pure economic damages as contemplated by the rule. Where a party suffers

damage to their person or property, recovery in tort is allowed regardless of contractual privity or

lack thereof based on the premise that “the duty breached in such situations generally arises

independent of the contract.” Id. 10 Here, Plaintiffs allege they suffered injury to both their

person—reputational damage, headaches, and nausea—and property—their right to practice law.

(Doc. 38, pp. 14–17; doc. 77, pp. 5–6.) Defendants argue these bases fail as a matter of law, and

the Court agrees. 11 (Doc. 10-2, p. 10.)


9
   The court in Pillsbury ultimately denied application of the economic loss rule because the plaintiff
alleged defendant caused injury to its property. 210 F. App’x at 919.
10
   However, as explained in Silverpop, even in situations where a party suffers damage to property, the
economic loss rule could still apply if the duty to not cause such damage arose only under the contract.
641 F. App’x 853–54. In that case, the counterclaimant alleged that the opposing party damaged its
customer list. Id. The Eleventh Circuit held that the even assuming the counterclaimant had a property
right in the customer list, the only duty to safeguard the list arose from the contract. Id. Thus, the
economic loss rule applied.
11
   While Defendants rely on the “impact rule” in their analysis, the rule does not appear to be applicable
in the present case. The impact rule is relevant to actions in which plaintiffs assert claims for negligent
infliction of emotional distress or seek emotional damages. McConnell v. Dep’t of Labor, 814 S.E.2d


                                                        24
       Plaintiffs first contend that the economic loss rule does not bar their negligence, strict

liability (products defect), and negligent design claims because they suffered physical injuries by

way of damage to their reputation. (Doc. 38, p 16; doc. 77, p. 5.) Though reputational damage

can be considered an injury to the person under Georgia law, “damages for this type of personal

injury are recoverable only in actions alleging intentional or wanton misconduct.” Hamilton v.

Powell, Goldstein, Frazer & Murphy, 306 S.E.2d 340, 344 (Ga. Ct. App. 1983), aff’d, 311 S.E.2d

818 (Ga. 1984). Such conduct is not at issue in the present case. Plaintiffs do not argue or put

forth evidence that Defendants partook in willful or wanton conduct; thus, they cannot recover

general damages for to their reputation. See id. (“Appellant presented his case solely on the

basis of negligence . . . [and] is unable to recover general damages for damage to [his]

reputation.”). Moreover, damages to a “[p]laintiff’s profit and reputation are classic economic

losses not recoverable through tort.” Paws Holdings, LLC v. Daikin Applied Americas Inc., No.

CV 116-058, 2018 WL 475013, at *3 (S.D. Ga. Jan. 18, 2018) (citing Lowman, 437 S.E.2d at

607 (finding loss of business was not a physical injury that would give rise to a tort-based cause

of action); see Tuscumbia City Sch. Sys. v. Parmacia Corp., 871 F. Supp. 1241, 1252 (N.D. Ala.

2012) (“Consequential economic losses encompass the indirect losses, such as the loss of

business, that often accompany a defective product.”); Hamilton, 306 S.E.2d at 344 (damage to

plaintiff’s reputation was only recoverable through a breach of contract action).

       The economic loss rule also “does not prevent a tort action to recover for injury to

persons.” Bates & Assocs., 426 S.E.2d at 921. However, Plaintiffs’ negligence, products defect,

and negligent design claims also cannot survive based on their headaches, nausea, and weight


790, 796 (Ga. Ct. App. 2018), cert. granted (Nov. 15, 2018). Here, Plaintiffs did not bring such a claim
and do not seek damages for emotional anguish. (See Doc. 1-3, pp. 8–9.) Rather, Plaintiffs seek
economic damages. Regardless, the Court can resolve Plaintiffs’ claim by way of the economic loss rule
and need not delve into the impact rule analysis.


                                                      25
gain. As an initial matter, Plaintiffs do not actually seek any damages relating to their physical

ailments. Put another way, Plaintiffs do not seek damages for “a loss resulting from” their

headaches, nausea, or weight gain. Massih v. Jim Moran & Assocs., Inc., 542 F. Supp. 2d 1324,

1331 (M.D. Ga. 2008), aff’d in part, 315 F. App’x 177 (11th Cir. 2008) (per curiam). 12 Further,

in response to Defendants’ Motion for Summary Judgment, they did not argue that the economic

loss rule does not apply because headaches, nausea, or weight gain constitute an “injury to

person.” (Doc. 38, pp. 14–18; doc. 77 pp. 5–6.) Rather, Plaintiffs focused their “injuries to

person” argument on the damage to their reputation—an argument that, as explained above, fails

as a matter of law. (Doc. 38, p. 16 (“The Plaintiffs suffered an injury to their reputation, and

therefore, the Plaintiffs suffered an injury to their person.”); doc. 77, p. 5 (“The injuries to

Plaintiffs’ reputations, which are personal injuries, bar application of the economic loss rule to

this case.).)

        Additionally, even if Plaintiffs had made such an argument or sought these damages, they

have not cited, and the Court is not aware of, any authority from Georgia or elsewhere holding

that injuries of this type—physical manifestations of emotional distress that resulted from an

event causing economic loss—constitute “injury to persons” as that term is understood in

relation to the economic loss rule. In fact, in other contexts, courts have recognized that injuries

such as headaches, nausea, and weight gain resulting from physic trauma or emotional distress

do not constitute physical injury, injury to a person, or bodily injury. See Abernathy v. City of

Albany, 495 S.E.2d 13, 15 (Ga. 1998) (interpreting “injury” under worker’s compensation statute


12
   Instead, Plaintiffs seek to recover pecuniary damages that are the direct results of Defendants’ alleged
contractual breaches—for example, costs of retaking the bar exam and loss of income. See generally
Bates & Assocs., 426 S.E.2d at 922 (explaining that purely pecuniary losses are not recoverable damages
under the economic loss rule). As the Court has noted several times throughout this order, such damages
are “not entitled to protection against mere negligence” and are not recoverable. Id.



                                                        26
with reference to common law definition of “physical injury” and finding that claimant who

suffered “psychic trauma and disability not preceded or accompanied by a physical injury” could

not recover benefits); Harris v. Wall Tire Co., 399 S.E.2d 580 (Ga. Ct. App. 1990) (plaintiff

could not recover under pecuniary loss rule because “[t]here was no injury to plaintiff’s person

except the emotional distress manifested by the initial fright, a sensitized stomach thereafter,

temporary loss of sleep, aggravation, and necessity to devote vacation leave to attend to car

repairs.”); Posey v. Med. Ctr.-W., Inc., 361 S.E.2d 505, 506 (Ga. Ct. App. 1987) (plaintiff

parents could not recover for emotional distress incurred due to negligent treatment and

diagnosis of daughter under rule that damages are “not recoverable in the absence of physical

injury” because “the [parents] do not allege that the physical injury they suffered was the result

of any direct physical contact; rather, the physical injury stems from the mental distress they

suffered.”). Plaintiffs do not argue that their physical ailments were directly occasioned by

Defendants’ improper grading of their bar exam or by any defects or negligent design in the

software. 13 Rather, these ailments flowed from economic injury and resulting emotional distress.

Again, under the economic loss rule, Plaintiffs can recover in tort “only those economic losses

resulting from injury to [their] person or damage to [their] property.” Lowe’s, 608 S.E.2d at 637.




13
    Plaintiff’s situation is distinguishable from, for example, a toxic exposure that causes a plaintiff to
suffer headaches and nausea. In that situation, the plaintiff could argue that the defendant’s negligence
caused an injury to the plaintiff’s person. See, e.g., Country Club Apartments, Inc. v. Scott, 267 S.E.2d
811, 813 (Ga. Ct. App. 1980) (defendant landlord could not exculpate itself from damages to tenant’s
“person” and, thus, plaintiff could proceed on negligence action on lease where landlord caused carbon
monoxide exposure which resulted in, among other ailments, headaches and nausea) (disapproved on
other grounds by Colquitt v. Rowland, 463 S.E.2d 491, 493 (Ga. 1995); In re FEMA Trailer
Formaldehyde Prod. Liab. Litig., No. MDL 07-1873, 2008 WL 5217594, at *4, nn.6–7, 17 (E.D. La. Dec.
12, 2008) (plaintiffs pled sufficient allegations regarding personal injury to skirt application of economic
loss rule where they alleged personal injuries due to exposure to formaldehyde).



                                                        27
Plaintiffs cannot turn this principle on its head and recover injuries to their person or damage to

their property resulting from economic losses. 14

        Plaintiffs also claim they suffered damage to their property. Specifically, Plaintiffs argue

the economic loss rule does not apply because Defendants’ negligence and defective product and

design caused an injury to Plaintiffs’ “right to [] employment in the legal profession.” (Doc. 38,

pp. 17–18; see also doc. 77, pp. 5–6.) Defendants, by contrast, correctly contend that the right to

practice law is not a property right recognized under Georgia law. (Doc. 10-2, pp. 12–13.) Once

again, Plaintiffs do not cite to any law standing for their propositions that an individual has a

property right to practice law or that an individual can recover damages for interference with that

right. However, Defendants cite several cases that stand for the opposite proposition. See, e.g.,

Attwell v. Nichols, 466 F. Supp. 206, 209 (N.D. Ga. 1979), aff’d, 608 F.2d 228 (5th Cir. 1979)15

(“[T]he plaintiff has no inherent property or liberty right to practice law in Georgia.”); Eckles v.

Atlanta Tech. Grp., Inc., 485 S.E.2d 22, 26 (Ga. 1997) (“The right to practice law is not a natural

or constitutional right, nor an absolute right or a right de jure, but is a privilege or franchise.”


14
   Even if Plaintiffs had asserted recoverable claims for personal injuries, those injuries would not “open
the door” to their recovering pecuniary losses otherwise barred by the economic loss rule. In that
situation, the pecuniary losses would still not “result from” the injuries to Plaintiffs’ persons. Lowe’s,
608 S.E.2d at 637. In other words, even if Plaintiffs had asserted recoverable claims for headaches,
nausea, and weight gain, the Court could only allow Plaintiffs to proceed on claims for those injuries and
would have to dismiss their claims for the cost of taking additional bar exams; the cost of additional study
materials; loss of income; injury to their employment in the legal profession; and injury to their
reputations. See In re FEMA, No. MDL 07-1873, 2008 WL 5217594, at *17–18 (holding under
Alabama, Mississippi, and Texas law that plaintiffs could proceed with claims of personal injury but that
economic loss doctrine warranted dismissal of claims for economic losses (“to the extent that Plaintiffs
seek damages in strict liability and negligence for economic losses, such claims are dismissed as they are
precluded by Alabama’s application of the economic loss doctrine. However, Plaintiffs may proceed with
their claims under negligence and strict liability that relate to injuries and damages sustained by the
plaintiffs themselves.”)).
15
   In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh Circuit
Court of Appeals adopted as binding precedent all decisions of the former Fifth Circuit handed down
prior to October 1, 1981.



                                                        28
(quotations omitted)). As they do not allege physical damage to a property interest protected by

Georgia law, Plaintiffs’ argument on this issue cannot circumvent the economic loss rule. See

Remax The Mountain Co., 634 S.E.2d at 78 (plaintiffs could not escape economic loss rule

because they did not seek damages for injury to personal property).

                (3) Plaintiffs’ Claims do not Fall Within the Accident Exception 16

        In their Response to Defendants’ Supplemental Motion for Summary Judgment, Plaintiffs

focus their arguments on the accident exception to the economic loss rule. (Doc. 66, pp. 6–7.)

        Under Georgia law, there is an accident exception to the general rule that an
        action in negligence does not lie absent personal injury or damage to property
        other than to the allegedly defective product. [] An “accident” should be defined
        as a sudden and calamitous event which, although it may only cause damage to
        the defective product itself, poses an unreasonable risk of injury to other persons
        or property.

Vulcan Materials Co. v. Driltech, Inc., 306 S.E.2d 253, 257 (Ga. 1983). Plaintiffs seek to

shoehorn their claims into this rule by arguing “[h]ere, the sudden and calamitous event that

Plaintiffs underwent was the moment they were informed that they failed the bar exam when, in

fact, they had passed.” (Doc. 77, p. 6.)

        To the extent it applies at all, the accident exception could only apply to Plaintiffs’

products liability claims and would not save Plaintiffs’ ordinary negligence claim. Silverpop

Sys., 641 F. App’x at 853. (“[plaintiff] cites no authority that supports the application of the



16
    In their Response to the original Motion for Summary Judgment, Plaintiffs also contended that the
negligent misrepresentation exception to the economic loss rule applies in this case. (Doc. 38, p. 21.)
However, this exception is inapplicable for the same reasons that are discussed in relation to Plaintiffs’
independent negligent misrepresentation claim, addressed in Section IV below. Additionally, this
exception requires that the supplier of “false information was manifestly aware of the use to which the
information was to be put. . . .” Bates & Assocs., 426 S.E.2d at 922. Where a defendant did not know the
relevant information was false, the Georgia Court of Appeals found that the element of manifest
awareness had not been met. Lowman, 437 S.E.2d 604. Here, even assuming Defendants made a
representation to Plaintiffs, they were not aware that the scores were incorrect until after the scores were
released.



                                                        29
accident exception outside the realms of a product liability action.”). Further, it is unclear that

the exception could be applied at all as it is unlikely Plaintiffs could establish that their products

liability claims involve a “product” as understood by the exception. Id. at 854. In Silverpop

Systems, the Eleventh Circuit denied application of the accident exception on claims involving a

data breach in computer network. Id. The court stated, “the parties’ agreement encompassed a

service and not a product.” Id. Here, Defendants similarly contracted to provide a service and

not a product. Even more compellingly and pertinently, the Eleventh Circuit also explained that

the “the accident exception does not apply because [the claimant] does not seek to recover for

any damage suffered by the ‘product itself.’” Id. In this case, Plaintiffs concede that they are not

seeking damage to the product at issue, Defendants’ computer software. Doc. 77, p. 6–7.)

Rather, focusing on the word “may” in the above-quoted language from Vulcan Materials Co.,

Plaintiffs claim that they don’t have to allege such damage. The Eleventh Circuit’s ruling in

Silverpop Systems directly contradicts this argument. Moreover, as Defendants explain in their

Reply brief, the accident exception developed to provide an avenue for the owner of a defective

product, in certain situations, to assert a negligence claim to obtain damages for injury done to

the product. (Doc. 79, p. 3.) Plaintiffs assert no such claims here.

       Finally, while Plaintiffs being informed that they had failed a bar exam when they had

actually passed the exam is unquestionably a tortuous event, Plaintiffs do not explain how that

event “constitutes ‘a calamity, sudden violence, collision with another object, or some

catastrophic event,’ justifying the application of the accident exception.” See Silverpop Sys.,

641 F. App’x at 854 (finding that plaintiff had not explained how data breach constitutes

accident justifying exception to economic loss rule) (quoting Busbee v. Chrysler Corp., 524

S.E.2d 539, 542 (Ga. Ct. App. 1999)); see also Home Depot, 724 S.E.2d at 364 (noting that




                                                     30
“inconvenience, aggravation, or fright” did not rise to the level of an “accident” within the

meaning of the exception) (citations omitted).

        In sum, Plaintiffs have not alleged that Defendants violated a legal duty independent of

the Contract that would circumvent the application of Georgia’s economic loss rule. Moreover,

Plaintiffs are seeking pure economic losses and they have not alleged recoverable damage to

their persons or property that would fall outside of the rule’s application. 17 Additionally, their

claims do not fall within the accident or misrepresentation exceptions. Accordingly, the Court

GRANTS Defendants’ Motion for Summary Judgment on Plaintiffs’ negligence claims, strict

liability (products defect) claims, and negligent design claims due to operation of the economic

loss rule.

IV.     Defendants are Entitled to Summary Judgment on Claim of Negligent
        Misrepresentation

        Defendants     also   moved     for   summary judgment           as   to   Plaintiffs’   negligent

misrepresentation claim. Under Georgia law, the tort of negligent misrepresentation has three

elements: “(1) the defendant’s negligent supply of false information to foreseeable persons . . .

(2) such persons’ reasonable reliance upon that false information; and (3) economic injury

proximately resulting from such reliance.” Next Century Commc’ns Corp. v. Ellis, 318 F.3d

1023, 1030 (11th Cir. 2003) (per curiam) (citing Hardaway Co. v. Parsons, Brinckerhoff, Quade

& Douglas, Inc., 479 S.E.2d 727, 729 (Ga. 1997)).                   Therefore, a claim of negligent

misrepresentation requires “a plaintiff [to] establish that the defendant made false representations

on which the plaintiff justifiably relied.” Fin. Sec. Assur., Inc. v. Stephens, Inc., 500 F.3d 1276,

1289 (11th Cir. 2007) (per curiam).


17
   As explained in note 10, supra, even if Plaintiff had shown damage to property or person, the Eleventh
Circuit’s opinion in Silverpop Sys., 641 F. App’x at 853, arguably still provides authority for application
of the economic loss rule.


                                                        31
        Here, the parties dispute the first element—the supply of false information—which

“requires a showing of an affirmative misrepresentation[.]” Prince Heaton Enters., Inc., v.

Buffalo’s Franchise Concepts, Inc., 117 F. Supp. 2d 1357, 1360-61 (N.D. Ga. 2000) (citing

O.C.G.A. §§ 23-2-51 through 23-2-54); see Ali v. Fleet Finance, Inc., 500 S.E.2d 914, 915 (Ga.

Ct. App. 1998) (holding that a plaintiff could not set forth the elements of a negligent

misrepresentation claim where there were no facts to find that the defendant had made any

representation). In their Motion, Defendants argue that Plaintiffs’ claim fails as a matter of law

because Defendants did not communicate with Plaintiffs; rather, the OBA informed Plaintiffs of

their bar exam results. (Doc. 10-2, p. 15; doc. 38-6, p. 2.) Defendants reason that this complete

lack of communication to Plaintiffs necessarily shows that no misrepresentation was made,

meaning “Plaintiffs cannot prove an essential element of [their] claim.” (Doc. 10-2, p. 15.)

        In response, Plaintiffs maintain “it is clear that Plaintiffs actually relied upon the

misrepresentations by ILG,” and “this representation was that ILG was accurately scoring and

reporting bar exam scores.” 18 (Doc. 38, p. 21.) Though it is less than clear, Plaintiffs seemingly

argue that Defendants made this representation in two different ways. Plaintiffs initially point to

the contract between Defendants and the OBA, stating that “the contract clearly provides that

[the software] would include application communication, online pass and fail letter management,

and publishing exam results.”          (Doc. 38, p. 22.)       Plaintiffs also assert that “[t]hrough

[Defendant’s software], Plaintiffs were falsely informed that they had failed the Georgia Bar

Exam.” (Id.)


18
    In their Response, Plaintiffs conflate their analyses for negligent misrepresentation as an individual
claim and the negligent misrepresentation exception to Georgia’s economic loss rule. (Doc. 38, pp. 21–
23.) As negligent misrepresentation and negligence are separate Counts in Plaintiffs’ Amended
Complaint, (doc. 63), and are addressed separately in Defendants’ Motion, (doc. 10-2), the Court will
assume Plaintiffs intended for the single section to apply to both the negligent misrepresentation claim as
well as their argument that the negligent misrepresentation exception applies.


                                                        32
       Despite the factual accuracy of Plaintiffs’ arguments, neither the contractual terms nor

the use of Defendants’ software to communicate results constitute an “affirmative

misrepresentation.” See Prince Heaton, 117 F. Supp. 2d at 1360–61. The evidence before the

Court demonstrates that Defendants never made any representations to Plaintiffs. First, Plaintiffs

do not put forth any evidence showing they were aware of the Contract and the terms therein

prior to receiving the incorrect results. A misrepresentation cannot be “affirmative” if it is never

communicated at all.      Additionally, while it is undisputed that bar exam results were

communicated via Defendant’s software, Plaintiffs admit that all communications they received

were from the OBA—not Defendants. (Doc. 38-6, p. 2.) Finally, to the extent Plaintiffs argue

that the software itself made the representation as the platform through which OBA sent its

messages, they have not supplied the Court with any law to support this contention.

       Because the existence of a misrepresentation is an essential element in a negligent

misrepresentation claim and because the facts, viewed in the light most favorable to Plaintiffs,

demonstrate that Defendants did not make any representations to Plaintiffs, Plaintiffs’ claim fails

as a matter of law. Accordingly, the Court GRANTS Defendants’ Motion on this issue.

V.     Defendants are Entitled to Summary Judgment on Claim of Regrading of Bar
       Exams

       In their original Complaint, Plaintiffs request a regrade of bar exams from the July 2015

and February 2016 sessions, (doc. 1-3, p. 10), but “withdrew” this claim in their Response to

Defendants’ Motion, (doc. 38, p. 26), and it is labeled “withdrawn” in their Amended Complaint,

(doc. 63, p. 10). However, even without Plaintiffs’ withdrawal, the Court would find in favor of

Defendants. “Georgia’s Rules Governing Admission to the Practice of Law prohibit ‘the Board

or any member thereof [from] regrad[ing] any applicant’s answers to examination questions after

the general release of grades. . . .’” In re Goodman, 578 S.E.2d 884, 884–85 (2003) (quoting Ga.



                                                    33
Rules Governing Admission to the Practice of Law, Part B, § 13). Accordingly, the Court

GRANTS Defendants’ Motion on this claim.

VI.    Defendants are Entitled to Summary Judgment on Claim of Defamation

       In their Amended Complaint, Plaintiffs allege that Defendants’ generation of incorrect

scores for the July 2015 and February 2016 examinations amounts to defamation as a matter of

law. (Doc. 63, pp. 13–15.) A viable defamation claim under Georgia law has four elements:

“(1) a false and defamatory statement concerning the plaintiff; (2) an unprivileged

communication to a third party; (3) fault by the defendant amounting at least to negligence; and

(4) special harm or the actionability of the statement irrespective of special harm.” Boyd v.

Disabled Am. Veterans, No. A18A2059, 2019 WL 1109510, at *2 (Ga. Ct. App. Mar. 11, 2019).

Where an allegedly defamatory statement is expressed in written form, it is actionable as libel;

“[a] libel is a false and malicious defamation of another, expressed in print, writing, pictures, or

signs, tending to injure the reputation of the person and exposing him to public hatred, contempt,

or ridicule.” O.C.G.A. § 51-5-1(a); see also Zarach v. Atlanta Claims Ass’n, 500 S.E.2d 1, 4

(Ga. Ct. App. 1998). In a libel action, “[p]ublication of the statement is imperative and, without

it, the defamation claim fails.” Saye v. Deloitte & Touche, LLP, 670 S.E.2d 818, 821 (Ga. Ct.

App. 2008) (citing OCGA § 51–5–1(b)).

       Defendants argue that Plaintiffs’ claim fails for two reasons. First, Defendants point to

the undisputed fact that it was the OBA—not Defendants—that disseminated bar exam scores,

meaning Plaintiffs cannot prove the essential element of publication. (Doc. 65, p. 7.) Second,

Defendants maintain that, even if the generation of scores by the OBA via Defendants’ software

constituted a defamatory statement, the communication was within the scope of their contractual

duties and would be privileged—and therefore not published— as a matter of law. (Id. at p. 10.)




                                                    34
In response, Plaintiffs do not dispute that the OBA actually released the results, but instead argue

that because Defendants’ software was “so integral to the defamatory communications, [] the

software [] published the results.” (Doc. 77, pp. 7–8.) Additionally, Plaintiffs allege that the

incorrect scores were not privileged as a part of any contractual duties between Defendants and

the OBA because the error was “the exact opposite of the contracted-for performance.” (Id. at p.

8.) Despite Plaintiffs’ creative arguments, the Court agrees with Defendants for the reasons

explained below.

       As noted above, Plaintiffs contend that the defamatory statements, the “false exam

scores,” were published by Defendants when they were generated “via their software.” (Id. at

p. 7.) This theory necessarily assumes that automated results from a software program can

constitute a published statement. Plaintiffs have not cited to, and the Court is not aware of, any

law that supports this contention. However, even if the software’s computations were published

statements, “Georgia law provides a well-established exception to the broad definition of

publication.” Koly v. Enney, 269 F. App’x 861, 864 (11th Cir. 2008) (citations omitted).

“[W]hen the communication is intracorporate, or between members of unincorporated groups or

associations, and is heard by one who, because of his/her duty or authority has reason to receive

the information, there is no publication....” Id. (quoting Kurtz v. Williams, 371 S.E.2d 878, 880

(Ga. Ct. App. 1988)). Here, the custom software was operated by employees of the OBA and the

scores were then communicated to the OBA in the same way a calculator communicates

calculations to its operator. The only persons to see the scores prior to the OBA’s publication of

the results were employees of the OBA, and Plaintiffs do not allege that anyone without the

proper authority at the OBA received the information. Thus, the software’s communications—to

the extent they are otherwise actionable—would not constitute a publication as they would be




                                                    35
“intracorporate.”   See Saye, 670 S.E.2d at 823 (Ga. Ct. App. 2008) (intracorporate

communications are legal equivalent of speaking only to one’s self); Galardi v. Steele-Inman,

597 S.E.2d 571, 576 (Ga. Ct. App. 2004) (discussion about pageant disqualification not

published due to business agreement).

       Additionally, as correctly argued by Defendants, any actionable statements made by their

software would be privileged under Georgia law. (See Doc. 79, pp. 7–8.) Where a statement is

made “in performance of [a] private duty to [a] client,” the communication is privileged pursuant

to O.C.G.A. § 51-5-7(2). Ass’n Servs., Inc. v. Smith, 549 S.E.2d 454, 463 (Ga. Ct. App. 2001)

(a report and videotape created pursuant to private duty were privileged and therefore lacked the

element of publication). Here, Defendants had a contractual duty to its client, the OBA, to create

a product that generated bar exam scores. These statements were thus “made in the good faith

performance of a private duty,” and, accordingly, would be privileged. Id. at 462 (quoting Willis

v. United Family Life Ins., 487 S.E.2d 376, 381 (Ga. Ct. App. 1997). As Plaintiffs have not

demonstrated that a software program can produce an actionable defamatory statement and

because, even assuming any such statement was produced, it was communicated exclusively

within the OBA and done in the performance of a contractual duty, Plaintiffs have not satisfied

the required element of publication and their defamation claim cannot succeed. Accordingly, the

Court GRANTS Defendants’ Motion on this issue, (doc. 65).

VII.   Plaintiffs are not Entitled to Attorney’s Fees

       Plaintiffs request attorney’s fees pursuant to O.C.G.A. § 13-6-11. (Doc. 63, p 10.) Under

the statute, a plaintiff “must prevail on their basic cause of action in order to obtain litigation

expenses.”   Ellis v. Gallof, 469 S.E.2d 288, 289 (Ga. Ct. App. 1996) (citations omitted).

Because Plaintiffs do not have any viable claims remaining, they cannot be prevailing parties




                                                    36
entitled to attorney’s fees. Consequently, the Court GRANTS Defendant’s Motion for Summary

Judgment as to Plaintiffs’ claim for attorney’s fees.

                                         CONCLUSION

       For the reasons set forth above, the Court GRANTS Defendants’ Motion for Summary

Judgment, (doc. 10), and GRANTS Defendants’ Supplemental Motion for Summary Judgment,

(doc. 65). Specifically, the Court grants summary judgment to Defendants ILG and Mr. Misman

on Plaintiffs’ claims for breach of contract, negligence, negligent misrepresentation, negligent

design, strict products liability, defamation, the regrading of bar exams, and attorney’s fees. The

resolution of these motions disposes of all claims asserted in this lawsuit. Accordingly, the

Court DENIES as moot all other motions pending in this case. The Court DIRECTS the Clerk

of Court to enter the appropriate judgment and to CLOSE this case.

       SO ORDERED, this 28th day of March, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                        37
